


Exhibit 10.19
 
Execution Copy
SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of December 30, 2009, by and among
ENSERCO ENERGY INC., a South Dakota corporation (the “Borrower”), FORTIS CAPITAL
CORP., a Connecticut corporation (“Fortis”), as a Bank, an Issuing Bank and as
administrative agent, documentation agent and collateral agent for the Banks,
SOCIETE GENERALE, a bank organized under the laws of France (“SocGen”), as an
Issuing Bank, a Bank and the Syndication Agent, BNP PARIBAS, a bank organized
under the laws of France (“BNP”), as an Issuing Bank, a Bank and the
Documentation Agent, and each of the other financial institutions which are
parties hereto (collectively, the “Banks”).
 
WHEREAS, the Borrower, Agent and the Banks have entered into that certain Third
Amended and Restated Credit Agreement, dated to be effective as of May 8, 2009,
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);
 
WHEREAS, the Borrower and the Banks have agreed to make certain changes to the
Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Defined Terms.  All capitalized terms used but not otherwise
defined in this Amendment shall have the meaning ascribed to them in the Credit
Agreement.  Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.
 
2.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended commencing on the Effective Date (as hereinafter defined) as follows:
 
2.1           Section 7.16.  Section 7.16 is amended in its entirety to read as
follows:
 
“7.16           Net Cumulative Loss.
 
(a)           Except as provided in Subsection (b) below, the Borrower shall not
incur a Net Cumulative Loss during any twelve (12) consecutive calendar months
in excess of the lower of the following:  (A) $30,000,000.00, or (B)(x)
$10,000,000.00 plus (y) to the extent it results in a positive number, eighteen
percent (18%) times the following:
 
(i)           the lower of Net Working Capital or Tangible Net Worth (as of the
most recent period available), minus
 
(ii)           $75,000,000.00.
 

 
 

--------------------------------------------------------------------------------

 

(b)           During the period August 31, 2009 through December 31, 2009, the
Borrower shall not incur a Net Cumulative Loss during any twelve (12)
consecutive calendar months in excess of $40,000,000.00, provided that during
the period from July 1, 2009 through December 31, 2009, the Borrower has not:
 
(i)           made any Restricted Payment to its Parent, any Subsidiary, or any
Affiliate;
 
(ii)           made any payment with respect to Subordinated Debt; or
 
(iii)           made any loans or investments (as described in Section 8.18 of
the Credit Agreement) to its Parent, any Subsidiary or any Affiliate.
 
(c)           For purposes of this Section 7.16, Net Cumulative Loss shall mean
the consolidated net loss of the Borrower and its Subsidiaries computed on an
Economic Basis.”
 
2.2           Schedule 6.16.    Schedule 6.16, Subsidiaries and Equity
Investments, to the Credit Agreement is replaced by Schedule 6.16 in the form
attached hereto.
 
3.           Effectiveness of Amendment.  This Amendment shall be effective (the
“Effective Date”) upon:
 
(a)           Receipt by the Agent of a copy of this Amendment, executed by the
Required Banks; and
 
(b)           Receipt by the Agent of all fees due and owing.
 
4.           Ratifications, Representations and Warranties.
 
(a)           The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.  Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.
 
(b)           To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of
 

 
 
2

--------------------------------------------------------------------------------

 

Default exists both before and after giving effect to this Amendment, and (iii)
that the Borrower is fully authorized to enter into this Amendment.
 
5.           Benefits.  This Amendment shall be binding upon and inure to the
benefit of the Banks and the Borrower, and their respective successors and
assigns; provided, however, that Borrower may not, without the prior written
consent of the Banks, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.
 
6.           Governing Law.  THIS AMEDMENT IS GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE.
 
7.           Invalid Provisions.  If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.
 
8.           Entire Agreement.  THIS CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
9.           Reference to Credit Agreement.  The Credit Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
 
10.           Loan Document.  This Amendment shall be considered a Loan Document
under the Credit Agreement.
 
11.           Counterparts.  This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.
 



 
 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
ENSERCO ENERGY INC.,
a South Dakota corporation




By:  /s/ Victoria J.
Campbell                                                                           
Name:  Victoria J.
Campbell                                                                           
Title:  Vice President and General
Manager                                                                           





 
 
4

--------------------------------------------------------------------------------

 

FORTIS CAPITAL CORP.,
as Agent




By:  /s/ Michiel V.M. Van Der
Voort                                                                           
Name:  Michiel V.M. Van Der
Voort                                                                           
Title:  Managing
Director                                                                           




By:  /s/ R. Corey
Hingson                                                                           
Name:  R. Corey
Hingson                                                                           
Title:  Vice
President                                                                           

 
5

--------------------------------------------------------------------------------

 

FORTIS CAPITAL CORP.,
as a Bank and an Issuing Bank




By:  /s/ Michiel V.M. Van Der
Voort                                                                           
Name:  Michiel V.M. Van Der
Voort                                                                           
Title:  Managing
Director                                                                           




By:  /s/ R. Corey
Hingson                                                                           
Name:  R. Corey
Hingson                                                                           
Title:  Vice
President                                                                           





 
 
6

--------------------------------------------------------------------------------

 

SOCIETE GENERALE,
as a Bank and an Issuing Bank




By:  /s/ Emmanuel
Chesneau                                                                           
Name:  Emmanuel
Chesneau                                                                           
Title:  Managing
Director                                                                           




By:  /s/ Chung-Taek
Oh                                                                           
Name:  Chung-Taek
Oh                                                                           
Title:  Director                                                                           

 
7

--------------------------------------------------------------------------------

 

BNP PARIBAS,
as a Bank and an Issuing Bank




By:  /s/ Keith
Cox                                                                           
Name:  Keith
Cox                                                                           
Title:  Managing
Director                                                                           




By:  /s/ Jordan
Nenoff                                                                           
Name:  Jordan
Nenoff                                                                           
Title:  Director                                                                           

 
 
8

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Bank




By:  /s/ Monte E.
Deckerd                                                                           
Name:  Monte E.
Deckerd                                                                           
Title:  Senior Vice
President                                                                           

 
 
9

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank




By:  /s/ Yoshihiro
Kubo                                                                           
Name:  Yoshihiro
Kubo                                                                           
Title:  Senior Vice President & Group
Head                                                                           





 
 
10

--------------------------------------------------------------------------------

 

CALYON NEW YORK BRANCH
as a Bank




By:  /s/ Zali
Win                                                                           
Name:  Zali
Win                                                                           
Title:  Managing
Director                                                                           




By:  /s/ Michel
Kermarrec                                                                           
Name:  Michel
Kermarrec                                                                           
Title:  Vice-President                                                                           



 
11

--------------------------------------------------------------------------------

 

RZB FINANCE LLC,
as a Bank




By:  /s/ Nancy
Remini                                                                           
Name:  Nancy
Remini                                                                           
Title:  Vice-President                                                                           




By:  /s/ Pearl
Ceffers                                                                           
Name:  Pearl
Ceffers                                                                           
Title:  First
Vice-President                                                                           

 
 
12

--------------------------------------------------------------------------------

 

COÖPERATIEVE CENTRAL RAIFFEISEN-
BOERENLEENBANK B.A., “Rabobank Nederland,” NEW YORK BRANCH,
as a Bank




By:  /s/ Brett
Delfino                                                                           
Name:  Brett
Delfino                                                                           
Title:  Executive
Director                                                                           




By:  /s/ Eva
Rushkevich                                                                           
Name:  Eva
Rushkevich                                                                           
Title:  Executive
Director                                                                           



 
13

--------------------------------------------------------------------------------

 



SCHEDULE 6.16
 
SUBSIDIARIES AND EQUITY INVESTMENTS
 
The Borrower owns 100% of the membership interest in VariFuel, LLC, a South
Dakota limited liability company.  VariFuel is currently inactive.
 
Effective as of January 1, 2010, the Borrower will own 100% of the membership
interest in Enserco Midstream, LLC, a South Dakota limited liability
company.  Enserco Midstream, LLC will own certain crude oil terminals.
 



 
14
 
